Citation Nr: 0301852	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-11 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for the regular aid and attendance of another person 
(A&A) or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from December 1952 to December 
1955.

This appeal arises from a December 2001 rating action that 
denied SMP based on A&A or housebound status.  A Notice of 
Disagreement was received in May 2002, and a Statement of the 
Case (SOC) was issued in July 2002.  A Substantive Appeal was 
received in August 2002.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	The veteran's disabilities include a left below-the-knee 
amputation; a right ankle disorder with traumatic 
arthritis; psoriasis; a left shoulder disability with 
deformity of the distal humerus; favorable ankylosis of 
the right 3rd, 4th, and 5th fingers; and a left elbow 
disability,

3.	The veteran's disabilities do not render him unable to 
care for most of his daily needs without requiring A&A; he 
is neither bedridden nor a patient in a nursing home.

4.	The veteran does not have a single disability ratable as 
100 percent disabling, and he is not housebound in fact.


CONCLUSIONS OF LAW

1.	The criteria for an award of SMP based on A&A have not 
been met.  38 U.S.C.A. §§ 1502, 1521, 5100, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.351, 
3.352 (2002).   

2.	The criteria for an award of SMP based on housebound 
status have not been met.  38 U.S.C.A. §§ 1502, 1521, 
5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.351(d) (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board of Veterans Appeals (Board) notes 
that, during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (August  29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
a well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include an enhanced duty on the part of 
the VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for SMP based on A&A or housebound 
status has been accomplished.

In the December 2001 rating action and the July 2002 SOC, the 
veteran and his representative were variously furnished the 
pertinent laws and regulations governing this claim, the 
evidence that was considered in evaluating the claim, and the 
reasons for the denial of the claim.  Thus, the Board finds 
that they have been given sufficient notice of the 
information and evidence needed to substantiate the claim, 
and, as evidenced by the July 2002 SOC soliciting information 
and/or evidence, have been afforded an opportunity to submit 
such information and evidence.  Furthermore, in the SOC and 
accompanying letter, the RO informed the veteran and his 
representative of the notice and duty to assist provisions of 
the VCAA; what the evidence had to show to establish 
entitlement; what information and evidence the VA still 
needed from the veteran; what the veteran could do to help 
with his claim; when and where the veteran should send the 
information or evidence; where the veteran could contact if 
he had questions or needed assistance with his claim; what 
evidence he should submit; and what evidence would be 
retrieved by the VA, such as medical records needed to 
support his claim, if he furnished enough information about 
them (specifically, the name and address of the providers, 
the time frame covered, and the condition for which he was 
treated) so that the VA could request them from the person or 
agency that had them.  In light of the above, the Board also 
finds that the statutory and regulatory requirement that the 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the VA has been met in this case.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159).  Thus, 
the Board finds that the VA's duty to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  The records contains a July 2001 examination 
report of the veteran conducted for the purpose of 
determining whether he was in need of SMP based on A&A or 
housebound status.  In 2 statements provided by the veteran's 
representative in July and September 2002, he did not 
identify, and the claims file does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claim for SMP based on A&A or 
housebound status on the merits, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Background

Historically, by rating action of November 1970, the RO 
granted a permanent and total disability rating for pension 
purposes from August 1970 based on the following 
disabilities: a right ankle disorder with traumatic 
arthritis, evaluated as  40 percent disabling; a left 
shoulder disability with deformity of the distal humerus, 
evaluated as 20 percent disabling; left wrist ankylosis, 
evaluated as 20 percent disabling; favorable ankylosis of the 
right 3rd, 4th, and 5th fingers, evaluated as       20 percent 
disabling; and a left elbow disability, evaluated as 10 
percent disabling, for a combined disability rating of 70 
percent.

As noted in the INTRODUCTION, above, SMP based on A&A or 
housebound status was denied by rating action of December 
2001 based on consideration of the following disabilities: a 
left below-the-knee amputation, evaluated as 40 percent 
disabling; a right ankle disorder with traumatic arthritis, 
evaluated as 40 percent disabling; psoriasis, evaluated as 30 
percent disabling; a left shoulder disability with deformity 
of the distal humerus, evaluated as 20 percent disabling; 
favorable ankylosis of the right 3rd, 4th, and 5th fingers, 
evaluated as 20 percent disabling; and a left elbow 
disability, evaluated as 10 percent disabling, for a combined 
disability rating of 90 percent.

On July 2001 examination to determine entitlement to SMP 
based on A&A or housebound status conducted at the 
Westmoreland/Jeanette Hospital, the veteran complained of 
gangrene, blood clots, and pain.  On examination, an 
assessment of his nutrition indicated that he had a regular 
diet, and he ambulated using a walker or wheelchair.  He 
spent from 7:30 PM to 7:30 AM in bed.  Assessing the 
veteran's posture and general appearance, the examiner stated 
that he was wheelchair-bound unless he used a walker, with 
which he was independent.  The examiner noted no restrictions 
of each of the veteran's upper extremities with particular 
reference to grip, fine movements, and ability for self-
feeding, to button clothing, shave, and to attend to the 
needs of nature.  With respect to the lower extremities, the 
examiner noted a left below-the-knee amputation and that he 
used a walker or wheelchair, that he could propel himself for 
short distances with a walker, and that he used a wheelchair 
a lot.  With respect to restriction of the spine, trunk, and 
neck, the examiner assessed the veteran's ability to function 
as adequate.  With respect to any other pathology, the 
examiner commented that poor circulation had caused the 
veteran's gangrene and left below-the-knee amputation.  The 
veteran had poor balance, and he planned to get a prosthesis.  
He was able to use his wheelchair to get to lounge and 
miscellaneous activity areas.  He read the newspaper, and 
performed upper-body activities of daily living 
independently.  Using a walker, he was able to walk for short 
distances without the assistance of another person.  He was 
able to leave the home or immediate premises as needed, 
although his balance was poor and he became fatigued easily 
with activity.  A walker or wheelchair was required for 
locomotion.  The examiner commented that the veteran was 
possibly in the process of obtaining a prosthesis, but his 
wound was not yet healed.  The diagnoses were left below-the-
knee amputation, psoriasis, right ankle fracture, and 
arthritis.     

II.  Analysis

Under the applicable criteria, increased pension is payable 
to a veteran by reason of the need for A&A or by reason of 
being housebound.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.351(a)(1).  The need for A&A means helplessness or being 
so nearly helpless as to require the regular A&A of another 
person.  38 C.F.R. § 3.351(b).  A veteran will be considered 
in need of regular A&A if he (1) is blind or so nearly blind 
as to have corrected visual acuity of 5/200, or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for A&A under the criteria set forth in 
38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502; 38 C.F.R. 
§ 3.351(c).

The following will be accorded consideration in determining 
the need for regular A&A (38 C.F.R. § 3.351(c)(3)): inability 
of a claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that a claimant remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a veteran is so 
helpless as to need regular A&A, not that there is a constant 
need.  Determinations that a veteran is so helpless as to be 
in need of regular A&A will not be based solely upon an 
opinion that his condition is such as would require him to be 
in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims since March 1, 1999) held that 
it was mandatory for the VA to consider the enumerated 
factors under 38 C.F.R. § 3.352(a); that eligibility required 
at least 1 of the enumerated factors to be present; and that, 
because the regulation provides that the "particular 
personal function" which a veteran is unable to perform 
should be considered in connection with his condition as a 
whole, the "particular personal function" must be one of 
the enumerated factors. 

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular A&A shall be as prescribed in 38 U.S.C.A. § 1521(e) 
if, in addition to having a single permanent disability rated 
100 percent disabling under the Schedule for Rating 
Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17) a veteran: (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is "permanently housebound" by reason of disability or 
disabilities.  This requirement is met when a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d).

In this case, the veteran contends that he is entitled to SMP 
based on A&A or housebound status due to his amputated left 
leg, which disables him severely and makes him dependent upon 
outside help for normal living.  In written argument dated in 
September 2002, his representative asserts that the 2001 
examination was inadequate.  

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the criteria 
for either SMP based on A&A or on housebound status are not 
met.  

First, the evidence does not show that any disability 
affecting the veteran renders him so helpless that he 
requires the regular A&A of another person.  The sole medical 
evidence of record, the 2001 private examination report, 
noted no complaints or findings of any visual impairment, and 
the veteran was noted to be able to read a newspaper.  He was 
hospitalized at the time of the 2001 examination, but was not 
noted to be a patient in a nursing home.  Significantly, the 
veteran was assessed to be independent with his walker or 
wheelchair and able to leave the home or immediate premises 
as needed, and he had no upper extremity restrictions which 
prevented him from gripping function, fine movements, feeding 
himself, buttoning clothing, shaving, and attending to the 
needs of nature; the examiner commented that he performed all 
upper-body activities of daily living independently.  
Although he had poor balance and became fatigued easily with 
activities, he planned to obtain a prosthesis, and he was 
currently able to read a newspaper and use a wheelchair to 
get to miscellaneous activity areas.

While the veteran reports, and the record confirms, his 
limited mobility and endurance stemming from his lower 
extremity disabilities, the Board finds that his overall 
disability picture does not prevent him from protecting 
himself from the hazards or dangers incident to his daily 
environment.  The 2001 medical evidence in this case contains 
no evidence of an inability to perform most of the functions 
associated with daily living, and the veteran is not 
bedridden.

Second, with respect to the question of entitlement to SMP 
based on housebound status, the Board initially observes that 
this benefit is available contingent upon a showing that a 
disability is ratable at 100 percent.  In this case, the 
veteran does not have a single disability that is so rated, 
and he thus lacks the basic requirement for entitlement.  
Moreover, the 2001 examiner noted that the veteran spent only 
the hours between 7:30 PM and 7:30 AM in bed, and was thus 
not permanently bedridden.  Rather, he was noted to be 
independent with his walker and using his wheelchair a lot, 
and he was assessed to be capable of leaving his home or the 
immediate premises as needed; clearly, then, he is not 
housebound in fact.  Since the prerequisites for housebound 
benefits have not been met, an award of SMP based on 
housebound status is not warranted.

For all the foregoing reasons, the appeal in the claim for 
SMP based on A&A or housebound status must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski,  1 Vet. 
App. 49, 55-57 (1991).




ORDER

SMP based on A&A or housebound status is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

